Citation Nr: 1044214	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-17 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD) to include a total rating for individual 
unemployability (TDIU).. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from July 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In July 2007, the Veteran testified during a hearing before RO 
personnel: a transcript of that hearing is associated with the 
claims file.  

In view of the guidance from the United States Court of Appeals 
for Veterans Claims (Court), the issue has been recharacterized 
on the title page to include TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that during the July 2007 RO hearing, 
the Veteran indicated that he receives Social Security Disability 
benefits, in part, due to his service-connected PTSD.  While SSA 
records are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 
412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In 
addition, the Court of Appeals for Veterans Claims (Court) held 
in Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the duty 
to assist requires the VA to attempt to obtain records from other 
Federal agencies, including the SSA, when the VA has notice of 
the existence of such records.  See 38 C.F.R. § 3.159(c)(2). 
Thus, the RO must request complete copies of the SSA records 
utilized in awarding the Veteran disability benefits.

The Veteran asserts that his service-connected PTSD is more 
severe than reflected in the currently 50 percent disability 
rating.  The Board notes that the Veteran last underwent a VA 
PTSD examination in January 2008.  Therefore, to ensure that the 
record reflects the current severity of the Veteran's service-
connected PTSD, a more contemporaneous examination is warranted, 
with findings responsive to the applicable rating criteria is 
warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(VA has a duty to provide the Veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").

Prior to arranging for the Veteran to undergo further 
examination, the RO/AMC should obtain and associate with the 
claims file all outstanding, pertinent, VA records.  The claims 
file currently includes outpatient treatment records from the 
West-Haven VA medical center (VAMC), dated through December 2008.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611 (1992). Hence, the RO must obtain all outstanding, 
pertinent, medical records from the West-Haven VAMC, dated from 
December 2008 to the present.  In addition, the RO/AMC should 
obtain all 

Additional guidance offered by the United States Court of Appeals 
for Veterans Claims (Court), in a decision entered after the 
March 2009 remand, requires that the TDIU issue be considered, 
especially in view of the contentions advanced.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In that case an increased 
rating claim was to include a TDIU claim.  That would seem 
especially applicable in this case, given the contentions 
advanced.

Lastly, given the Veteran's contentions that he is not able to 
work because of his service-connected PTSD; on remand, the RO 
should also adjudicate whether this claim for a higher rating 
meets the criteria for submission for extra- schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. 
Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-
schedular consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular evaluation is inadequate).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Social 
Security Administration and request copies of 
all disability determinations for the Veteran 
and all underlying medical records associated 
with those determinations.  All records 
obtained should be associated with the claims 
file.  If records are not found or are not 
available, the claims file should contain 
documentation of the efforts made.

2.  The AMC/RO should obtain all outstanding, 
pertinent, medical records from West-Haven 
VAMC, dated from December 2008 to the 
present.  The AMC/RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.   

3.  The AMC/RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable it 
to obtain any additional evidence pertinent 
to the  claim for a higher rating for PTSD on 
appeal that is not currently of record. 

4.  Thereafter, the AMC/RO should arrange for 
the Veteran to undergo a VA psychiatric 
examination.  The entire claims file must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All necessary tests and studies 
(to include psychological testing, if 
appropriate) should be accomplished and all 
clinical findings reported in detail. 

The psychiatrist should identify the 
existence and severity of all current 
manifestations of the Veteran's service- 
connected PTSD.  The psychiatrist also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score representing 
the level of impairment due to the Veteran's 
intermittent explosive disorder.

Lastly, the examiner should comment upon the 
impact of the Veteran's service-connected 
PTSD on his employability. 

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached.

5.  The RO/AMC should undertake initial 
consideration of the TDIU issue.  If the 
benefit sought is not granted, appeal of the 
issue is complete only with the timely filing 
of a notice of disagreement and a substantive 
appeal following a statement of the case.  If 
the appeal is not completed, this issue 
should not be returned to the Board.

6.  Thereafter, the AMC/RO should 
readjudicate the claim for a higher rating 
for PTSD in light of all pertinent evidence 
and legal authority.  The AMC/RO must discuss 
whether "staged" ratings are warranted 
pursuant to Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007) and whether the criteria 
for a referral for assignment of higher 
ratings on an extra-schedular basis, pursuant 
to 38 C.F.R. § 3.321(b)(1) have been met.

7.  If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC that contains 
notice of all relevant actions taken. An 
appropriate period of time should be allowed 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



